DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Clai8m(s) 1-3, 5 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamo et al. (US 2018/0301816).
Kamo discloses an antenna module comprising:
(1) regarding Claim 1:
	an antenna module (slot array antenna, title; slot array antenna 300, Fig, 8A) comprising: an antenna block (see Figs. 8A-9 showing array antenna 300 comprising a top surface defined by first conductive member 110 shown in Fig. 8A and a bottom surface defined by second conductive member 120 shown in 
a plurality of antenna slots formed in the antenna block (slots 112, Fig. 3C), the plurality of antenna slots extending from the first side of the antenna biock to a second side of the antenna block opposite the first sida (second side defined by first conductive member 110 shown in Fig. 8A; see Figs. 8A-10 showing slots 112 extending from first side member 120 to second side member 110} and positioned at ieast pari:site within the waveguide groove (see Figs. 8C and 3 showing slots 112 partially within the waveguide grooves where waveguides 122 are positioned).
(2) regarding Claim 2:
further comprising a printed circuit board (circuit board 290, Figs. 8A-9) coupled with the antenna block (first conductive member 110 also has a region in which a circuit board 290 including an MMIC (Monolithic Microwave Integrated Circuit),…The circuit board 290 may include six microstrip lines respectively coupling to the six through holes 115, para. [0148]} and configured to generate electromagnetic waves to teed the waveguide groove (The slot array antenna 300 according to the present embodiment is used for at least one of 
(3) regarding Claim 3:
further discloses a waveguide ridge positioned within the waveguide groove (ridge-shaped waveguide members 122, Fig. 9), and wherein each of the plurality of antenna slots is formed within the waveguide groove adjacent to the waveguide ridge (each waveguide member 122 is split into a plurality of portions at the position where it is connected to the slot 112. its opposing end faces existing at the plurality of split portions are connected to the inner wail surface of the slot 112, para, [0159]).
(4) regarding Claim 5:
further discloses wherein the plurality of posts comprises a first set of posts comprising at least two rows of posts positioned on a first side of the waveguide groove (see Fig. 10 showing posts 124 comprising at least two rows positioned on a first left side of waveguide 122 positioned within the waveguide 
	(5) regarding Claim 9:
an antenna module (slot array antenna, title; slot array antenna 300, fig. 8A}, comprising; an antenna block (see Figs, 8A-9 showing array antenna 300 comprising a top surface defined by first conductive member 110 shown in Fig. 8A and a bottom surface defined by second conductive member 120 shown In Fig. SB) defining a plurality of waveguide grooves on a first side of the antenna block (see Figs, 8B and 8C showing first side member 120 defining waveguide grooves in which waveguide members 122 are disposed), wherein the plurality of waveguide grooves comprises a feed waveguide groove and an antenna waveguide groove coupled with the feed waveguide groove (A slot array antenna according to an embodiment of the present disclosure utilizes a waveguide having at least one branching portion to feed power to some of a plurality of radiating elements in a radiating element row separately from others, para. [0078]; A ridge waveguide in which such an artificial magnetic conductor is utilized based on the present disclosure (which hereinafter may be referred to as a VVRG: Waffle-iron Ridge waveguide) is able to realise an antenna feeding network with low tosses in the microwave or the millimeter wave band, para. [0080]);

a printed circuit board (circuit board 290, Figs. 8A-9) coupled with the antenna block (first conductive member 110 also has a region in which a circuit board 290 including an MMIC (Monolithic Microwave integrated Circuit), ... The circuit board 290 may include six microstrip lines respectively coupling to the six throughholes 115, para. [0148]) and configured to generate electromagnetic waves to be sent into the feed waveguide groove (The slot array antenna 300 according to the present embodiment is used for at least one of transmission and reception of electromagnetic waves of a predetermined band "(referred to as the “operating frequency band"), para. [0163]; During transmission, an electromagnetic wave is fed from the MMIC to the waveguide member 122, para. [0116]), wherein the plurality of antenna slots formed in She antenna block is configured to transmit electromagnetic waves there through from the antenna waveguide groove (A portion of the electromagnetic wave propagates along the first joint portion 122B and the 
	(6) regarding Claim 10:
further discloses wherein the antenna waveguide groove is defined at least in part by a plurality of posts positioned opposite from one another (see Figs. 8B and 8C showing a plurality of posts 124 defining a portion of the waveguide grooves and positioned opposite from one another as shown in Fig. 10).
	(7) regarding Claim 11:
further discloses wherein the feed waveguide groove is defined at least in part by a plurality of posts positioned opposite from one another (see Figs. 86 and 8C showing a plurality of posts 124 defining a portion of the waveguide grooves and positioned opposite from one another as shown in Fig. 10).
	(8) regarding Claim 12:
further discloses an antenna waveguide ridge positioned within the antenna waveguide groove (ridge-shaped waveguide members 122, Fig. 9).
Allowable Subject Matter
Claims 18-20 are allowed.
Claims 4, 6-8 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claim 4 requires wherein each of the plurality of antenna slots is formed within the waveguide groove in a staggered manner such that each antenna slot of the plurality of antenna slots is positioned on an opposite side of the waveguide ridge relative to an adjacent antenna slot of the plurality of antenna slots. Claim 6 requires wherein each of the plurality of antenna slots comprises a cross-sectional area that is non-constant from the first side of the antenna block to the second side.  Claim 18 requires a second plurality of posts positioned opposite from one another to define an antenna waveguide groove on the first side of the antenna block, wherein the antenna waveguide groove is offset from the feed waveguide groove; an antenna waveguide ridge extending within the antenna waveguide groove, wherein the feed waveguide ridge extends into the antenna waveguide ridge at a junction region; and a plurality of antenna slots formed in the antenna block, the plurality of antenna slots extending from the first side of the antenna block to a second side of the antenna block opposite the first side, wherein each of the plurality of antenna slots is positioned at least partially within the antenna waveguide groove, and wherein each of the plurality of antenna slots is offset from the antenna waveguide ridge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682.  The examiner can normally be reached on M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL L HAMMOND/           Primary Examiner, Art Unit 2844